Title: Thomas Jefferson to Pierre Charles L’Enfant, [27 February 1792]
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles


[Philadelphia, February 27, 1792]
From your letter in answer to mine of the  and your declarations in conversation with Mr. Lear it is understood that you absoultely decline acting under the authority of the present Commissioners.
If this understanding of your meaning be right I am instructed by the President to inform you that notwithstanding the desire he has entertained to preserve your agency in the business the condition upon which it is to be done is inadmissible and your services must be at an end.
